                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                               Plaintiff,
                                                               OPINION and ORDER
         v.
                                                                     16-cr-51-jdp
 ROBERT M. TRIGGS,

                               Defendant.


       Defendant Robert Triggs is charged with possession of firearms after having been

convicted of a misdemeanor crime of domestic violence, in violation of 18 U.S.C. § 922(g)(9).

Triggs moves to dismiss the indictment, contending that § 922(g)(9) violates his rights under

the Second Amendment. Dkt. 15.

       The Seventh Circuit has already upheld § 922(g)(9) against a facial challenge. United

States v. Skoien, 614 F.3d 638 (7th Cir. 2010). The court applied intermediate scrutiny and

concluded that dispossessing those who have been convicted of misdemeanor crimes of

domestic violence is substantially related to the important governmental objective of

preventing armed violence. But the last two sentences of the court’s opinion left an opening

for a potential as-applied challenge: “Whether a misdemeanant who has been law abiding for

an extended period must be allowed to carry guns again, even if he cannot satisfy §

921(a)(33)(B)(ii), is a question not presented today. There will be time enough to consider

that subject when it arises.” Id. at 645.

       Seeking to take advantage of the opening left by the court of appeals, Triggs contends

that § 922(g)(9) is unconstitutional as applied to him. The court held an evidentiary hearing
(the transcript is Dkt. 22), and the parties submitted extensive post-hearing briefs (Dkt. 23,

Dkt. 24, and Dkt. 30).

       The Seventh Circuit has not set out a comprehensive framework for evaluating as-

applied challenges to the various sections of § 922(g), and there is no consensus among the

other circuits either. But following the Seventh Circuit’s general approach to Second

Amendment challenges, I must assume that, despite his convictions, Triggs has rights under

the Second Amendment. Although § 922(g)(9) is a presumptively lawful categorical restriction

on firearm possession, and one that has already passed facial review, that statute impairs rights

at the core of the interests protected by the Second Amendment because it prohibits the

possession of any firearm for any purpose.

       So the government has the burden to show that its application of § 922(g)(9) to Triggs

is substantially related to the important interest of preventing gun violence. The Seventh

Circuit has not expressly explained what it would take to meet that burden or what evidence a

district court can consider on the issue. But Skoein and United States v. Williams, 616 F.3d 685

(7th Cir. 2010), suggest that the government’s burden can be met by showing that the

defendant’s criminal history involves violent crimes, and that a district court can consider the

actual conduct underlying the defendant’s convictions.

       Under that standard, the government has met its burden. Triggs’s criminal history

includes two convictions for domestic violence, one of which involved choking his victim.

Following the example of the defendant in Skoein, those two convictions alone would be

sufficient to justify the application of § 922(g)(9) over a Second Amendment objection. But

there is more. Triggs’s criminal history, which continues to 2015, includes other violent and

dangerous conduct, including an assault on his girlfriend’s sister. Even though Trigg’s ample


                                               2
criminal history includes no felonies, it shows that he poses an elevated risk of violence, and

therefore the Second Amendment is not a bar to his prosecution. I will deny his motion to

dismiss the indictment.



                                       BACKGROUND

       There is surprisingly little guidance regarding what facts and evidence a court may

consider in the context of a motion to dismiss like Triggs’s. Both sides here assume that the

court may find facts about Triggs’s criminal history and his conduct to determine whether he

presents an elevated risk of gun violence. The parties dispute whether the evidence must be

admissible under the Federal Rules of Evidence, an issue I discuss in the analysis section. At

this point, I will set out the evidence that was presented to the court, and I’ll explain how I’ll

consider it in the analysis section.

       As detailed in the pretrial services report, Dkt. 11, from 2003 to 2012, Robert Triggs

accumulated multiple arrests, served several terms of probation, and was jailed twice. Two of

his misdemeanor convictions disqualify him from firearm possession: a 2003 conviction for

disorderly conduct, which included a $50 assessment for domestic abuse (Dkt. 21-7); and a

2008 conviction for battery as an act of domestic abuse (Dkt. 21-1).

       The federal gun charge at issue here arises from an incident in November 2015, which

was described at the evidentiary hearing by Tomah police officer Aaron Hintz. Triggs’s oldest

son and his friends made comments on social media about shooting a teacher, and Tomah

police were asked to investigate the incident. Triggs was called to the school, and Officer Hintz

was assigned to account for any firearms in the homes of the students. Triggs acknowledged to

Hintz that he possessed guns, and he agreed that Hintz could check the guns at the Triggs


                                                3
home. On the way, Hintz checked Triggs’s record and determined that he might be prohibited

from possessing firearms as a result of the 2008 domestic battery conviction. Hintz found

Triggs’s three long guns in the Triggs living room, hanging unsecured and unlocked on a gun

rack. Ammunition was on the bottom shelf of the gun rack, also unsecured. Hintz asked Triggs

whether he had ever tried to purchase a firearm since his 2008 conviction. Triggs told him that

about three years earlier he had tried to purchase a gun but was denied. After confirming

Triggs’s disqualifying conviction, Hintz removed the firearms from the home, and the case was

referred to the U.S. Attorney for prosecution.

       Officer Hintz also summarized his history of contact with Triggs. Hintz testified that

in his first five years on the job at the Tomah police force, from 2005 to 2010, he had

approximately 12 contacts with Triggs and that he had arrested Triggs for criminal traffic

offenses, on warrants, and on probation holds and violations.

       At the hearing, Triggs called his ex-wife and his current wife to put his criminal history

in context. Triggs’s ex-wife, Candy Donoho, testified to the trajectory of their relationship: they

began dating in high school around 1995, became engaged in 1999, and married in 2000. They

have two children, ages 15 and 11 at the time of the hearing. They had one separation during

their marriage for about six months and ultimately divorced in 2005. They share joint custody

and placement of the two children. Donoho described Triggs as a good father, and an avid deer

hunter with both a rifle and bow. Donoho said that she never saw Triggs misuse a firearm.

       Donoho described the incident that led to the 2003 conviction, which occurred during

their separation. Triggs came to Donoho’s home at bar time; he was drunk. Triggs wanted to

get back together but Donoho did not. Donoho described the incident as follows:

               I don't remember all the details, but I know that he kind of got in
               my face. He wasn’t like trying to hurt me, but he was just trying

                                                 4
              to make me, like, realize he was hurting and he wanted to be back
              and be a family again. He kind of backed me into a corner, and I
              just kind of, like, pushed him, and then I punched him twice
              and—in hopes that that would have knocked him out just so he
              could go to sleep and, like, think about it the next day, like, when
              he was sober, we could talk about things. I just knew he wasn’t in
              the right state of mind to even have, like, that discussion at that
              time.

Dkt. 22, at 26.

       Donoho’s cell phone was damaged; Donoho said she dropped it. A police officer arrived

on the scene (apparently a neighbor called because he heard yelling). Donoho told police what

happened and Triggs was arrested. Despite this incident, Donoho testified that she never felt

unsafe with Triggs and she believes that the kids are safe as well. The government provided the

judgment of conviction, Dkt. 21-7, the original criminal complaint, Dkt. 21-5, and the

amended criminal complaint, Dkt. 21-6. According to the description of the incident in the

original complaint, Donoho told the officers that Triggs had thrown and broken two phones. 1

       Triggs also called his current wife, Rebecca. She described their relationship: they met

in 2012, became engaged in 2014, and married in July of 2015. They own a home in Tomah

where they raise Triggs’s children from his marriage with Donoho, another child of Triggs from

another relationship, and Rebecca’s child. Rebecca confirmed that Triggs is an avid deer hunter

and a passionate outdoorsman. Rebecca herself has been the victim of domestic violence and

currently works as a domestic violence and sexual assault advocate for the Ho-Chunk Nation.

She testified that she feels safe in the home with Triggs, that he has never engaged in any




1
 The criminal complaint also stated that Donoho “appeared to be upset and had been crying.
When asked if everything was ok, [Donoho] said no and pointed to” Triggs. Dkt. 21-5. At the
hearing, Donoho stated that she didn’t remember that happening. Dkt. 22, at 27.

                                               5
physical contact motivated by anger with her, and that she has never seen him misuse any

firearm.

       The last witness was Wilbert Steinborn, the police officer who investigated the incident

that became Triggs’s 2015 conviction for disorderly conduct. Steinborn’s testimony was

consistent with the criminal complaint, which stated that Triggs had gotten into a running

dispute with a woman who worked near his home and parked her car on the public street in

front of Triggs’s house. The dispute escalated to an angry confrontation and Triggs was charged

with disorderly conduct and damaging the woman’s car. Triggs denied causing the damage, but

ultimately he pleaded guilty to a count of disorderly conduct and the criminal damage charge

was dismissed but read in, which means that that conduct could be considered in sentencing.

(The case had not been resolved at the time of the hearing, but information about the plea is

available on the CCAP record of State of Wisconsin v. Robert M. Triggs, Jr., Monroe County Case

No. 2016CM442.)

       The government submitted documentary evidence to prove Triggs’s other convictions,

including his 2008 domestic abuse conviction. I will discuss that evidence later in the opinion.



                                           ANALYSIS

       In D.C. v. Heller, the Supreme Court held that the Second Amendment secures a

personal right to keep and bear arms, based on the Court’s analysis of the text and historical

meaning of the amendment. 554 U.S. 570 (2008). But like other constitutional rights, the

right to bear arms is not unlimited. One oft-cited passage concerning those limits is particularly

significant to our purposes here:

               Although we do not undertake an exhaustive historical analysis
               today of the full scope of the Second Amendment, nothing in our

                                                6
               opinion should be taken to cast doubt on longstanding
               prohibitions on the possession of firearms by felons and the
               mentally ill, or laws forbidding the carrying of firearms in sensitive
               places such as schools and government buildings, or laws imposing
               conditions and qualifications on the commercial sale of arms.

Id., at 626-27. Heller identified these “presumptively lawful” prohibitions as examples, not an

exhaustive list. Id., 627 n.26.

       Federal law makes it a crime for many categories of persons, not just felons, to receive,

possess, or transport any firearm or ammunition. 18 U.S.C. § 922(g). One category

dispossessed by § 922(g) is anyone “who has been convicted in any court of a misdemeanor

crime of domestic violence.” § 922(g)(9). “Misdemeanor crime of domestic violence” is defined

to include any misdemeanor that:

               has, as an element, the use or attempted use of physical force, or
               the threatened use of a deadly weapon, committed by a current
               or former spouse, parent, or guardian of the victim, by a person
               with whom the victim shares a child in common, by a person who
               is cohabiting with or has cohabited with the victim as a spouse,
               parent, or guardian, or by a person similarly situated to a spouse,
               parent, or guardian of the victim.

18 U.S.C. § 921(33)(A)(ii).

       Triggs concedes that he has been convicted twice of misdemeanor crimes of domestic

violence, and thus under the plain terms of § 922(g)(9) it is a federal crime for him to possess

a firearm or ammunition for any purpose. Triggs also acknowledges that, in Skoien, the Seventh

Circuit held that § 922(g)(9) was facially constitutional as a permissible categorical

disqualification from firearm possession of the type recognized as presumptively lawful under

Heller. But Skoien explicitly left unanswered the question whether § 922(g)(9) might be

vulnerable to an as-applied challenge. Triggs brings that as-applied challenge in this case with

his motion to dismiss the indictment.


                                                 7
A. The Second Amendment analytical framework

       Triggs’s motion raises difficult questions because neither Skoien nor any other Seventh

Circuit opinion clearly sets out a comprehensive framework for evaluating as-applied challenges

to § 922(g)(9), or to any restriction on firearm possession. And there is no consensus in the

federal judiciary either. Courts have adopted different tests for deciding as-applied challenges

in the Second Amendment context, and, even within a particular court, individual judges do

not always employ the same method. See, e.g., Binderup v. Attorney Gen. United States of Am., 836

F.3d 336 (3d Cir. 2016), cert. denied sub nom. Sessions v. Binderup, 137 S. Ct. 2323 (2017), and

cert. denied sub nom. Binderup v. Sessions, 137 S. Ct. 2323 (2017); Tyler v. Hillsdale Cty. Sheriff's

Dep’t, 837 F.3d 678 (6th Cir. 2016).

       There is some consensus on a two-step test that applies to Second Amendment

challenges to firearm restrictions, and the Seventh Circuit has embraced a version of the two-

step approach. Ezell v. City of Chicago, 846 F.3d 888 (7th Cir. 2017); see also Tyler, 837 F.3d at

685 (citing the several circuits that follow the two-step approach). The first step is a textual

and historical analysis in which the court must determine if the challenged restriction covers

conduct falling within the scope of the Second Amendment as it was originally understood.

Ezell, 846 F.3d at 892. If it does not, then the government is free to regulate that conduct, and

the Second Amendment analysis is over. Id. But if the restriction applies to conduct within the

original scope of the amendment—or if the historical evidence is indeterminate—then there is

second step. Id. Specifically, the restriction must satisfy some level of heighted scrutiny more

searching than rational basis review. Id. “The rigor of this means–end review depends on ‘how

close the law comes to the core of the Second Amendment right and the severity of the law’s

burden on the right.’” Id. (quoting Ezell v. City of Chicago, 651 F.3d 684, 703 (7th Cir. 2011)).


                                                 8
       Skoien did not precisely follow the two-step approach as set out in Ezell. 2 The court did

not conduct its own textual–historical analysis, but rather drew from Heller the general principle

that some categorical restrictions on the right to possess firearms are presumptively lawful and

could withstand constitutional review. And such a review would necessarily be more searching

than rational–basis review. The Skoien court did not delve deeply into the level of scrutiny

question, because the court reasoned that “no one doubts that the goal of § 922(g)(9),

preventing armed mayhem, is an important governmental objective. Both logic and data

establish a substantial relation between § 922(g)(9) and this objective.” 614 F.3d at 642. In

the heart of the court’s analysis, the court reviewed social science literature concerning

domestic violence and firearms, and it concluded that three propositions were well-supported:

domestic abusers commit acts that would be charged as felonies if not for the domestic

relationship with the victim; firearms are deadly in domestic disputes; and persons convicted

of domestic violence are likely to offend again. Id. at 643. The court concluded that these three

propositions demonstrated the required substantial relationship between preventing armed

violence and the dispossession of those convicted of misdemeanor crimes of domestic violence.

       In subsequent cases considering Second Amendment challenges to § 922(g), the court

of appeals has taken the same approach as Skoien, skipping the textual–historical analysis and




2
  Skoien was an en banc decision reversing an original panel decision, United States v. Skoien, 587
F.3d 803 (7th Cir. 2009). The original panel decision applied the two–step Second Amendment
analysis, and in light of this analysis it concluded that the government had not sustained its
burden to show a “reasonable fit” between the important objective of preventing armed
violence and the dispossession of domestic-violence misdemeanants. The panel would have
remanded for further proceedings in the district court. Judge Sykes dissented from the en banc
opinion in part because she believed that it gave short shrift to the historical analysis in Heller.
Skoien is the only en banc decision in which the court of appeals has considered a Second
Amendment challenge since Heller.

                                                 9
moving directly to the intermediate scrutiny analysis. The reason is relatively simple: the

Seventh Circuit has found that the founding–era evidence concerning firearm dispossession is

inconclusive. As the court observed in States v. Yancey, “scholars continue to debate the evidence

of historical precedent for prohibiting criminals from carrying arms.” 621 F.3d 681, 684–85

(7th Cir. 2010). Baer v. Lynch provides a more recent statement of the same point. 636 F. App’x

695, 698 (7th Cir. 2016). No Seventh Circuit decision has held that the government has

sustained its burden at step one—even with respect to violent felons. See United States v.

Williams, 616 F.3d 685, 692 (7th Cir. 2010). So, at least in § 922(g) dispossession cases, the

result of the step one historical analysis is foreordained, and the meat of the analysis is at step

two, where the question is whether the dispossession can withstand intermediate scrutiny.

Some other circuits have taken the same approach, applying intermediate scrutiny after

concluding that the historical evidence is ambiguous. See, e.g., Tyler, 837 F.3d 678; United States

v. Chovan, 735 F.3d 1127 (9th Cir. 2013).

       That should resolve the question of the basic framework to apply, but Triggs encourages

the court to consider the approach taken by Judge Hardiman’s concurrence in Binderup, which

concerned an as-applied challenge to § 922(g)(1), the felon–prohibition section. Hardiman did

not accept that the historical record regarding the original scope of the Second Amendment

was “inconclusive at best.” Binderup, 836 F.3d at 368–69 (citing Skoien, 614 F.3d. at 650

(Sykes, J., dissenting)). Instead, Hardiman saw a “common thread running through the words

and actions of the Founders,” which was that “the public understanding of the scope of the

Second Amendment was tethered to the principle that the Constitution permitted the

dispossession of persons who demonstrated that they would present a danger to the public if

armed.” Id. at 369. So Hardiman concluded that “people who have demonstrated that they are


                                                10
likely to commit violent crimes have no constitutional right to keep and bear arms.” Id. The

two challengers in that case had very old non-violent disqualifying felony convictions under

§ 922(g)(1). Hardiman concluded that these two were entitled to an opportunity to show that

they no longer belonged in the class of individuals that had historically been excluded from the

Second Amendment. In other words, they were entitled to a chance to show that they were no

longer at an elevated risk to commit violent crimes. In a resolutely originalist analysis like

Hardiman’s, intermediate scrutiny can play no role, because the scope of the Second

Amendment, once established at the founding, should never be diminished by later judicial

interest balancing. 3

        Triggs suggests that the Hardiman concurrence should be informative here, because it

cites Ezell favorably and it is closely analogous to the Seventh Circuit approach. But I don’t see

it, at least not as a doctrinal prototype. The Seventh Circuit has consistently held that the

historical record is inconclusive, and it has never grounded its Second Amendment analysis of

dispossession cases on a theory that certain categories of people are outside the scope of the

Second Amendment as originally conceived. The Seventh Circuit assumes that even felons have

Second Amendment rights, and it evaluates firearm dispossession laws with intermediate

scrutiny. (Hardiman’s placement of the burden on the challenger has some pragmatic appeal,

as I will explain later.)




3
  Many courts have tried to explain the doctrinal basis for Heller’s conclusion that felon
dispossession laws are presumptively constitutional. At one pole are purely historical
justifications, such as Hardiman’s, and at the other pole are means-end justifications like that
in Skoein. And there are many variations and combinations of the two types. The lack of
consensus is, in large part, explained by the tension between the two polar approaches to
Second Amendment analysis.

                                               11
       So I’ll follow the Skoien approach, and forgo further textual–historical analysis. I will

assume that Triggs has rights under the Second Amendment, and evaluate his challenge to

§ 922(g)(9) under intermediate scrutiny.

B. Intermediate scrutiny in an as-applied challenge

       Using the Skoien standard of review, the application of § 922(g)(9) to Triggs is valid

only if it is substantially related to an important governmental objective, a standard usually

labelled “intermediate scrutiny.” As Skoien held, the governmental objective with § 922(g)(9)

is preventing armed violence, and all agree that that objective is an important one. But two

questions remain: (1) does the government have the burden to show that its interest is

furthered by applying the ban to Triggs or does Triggs have the burden to show that the interest

is not furthered? and (2) regardless who has the burden, how does the court measure whether

that burden is met?

       In Skoien, the court at least implicitly put the burden on the government to show that

there was a substantial relationship between § 922(g)(9) and the objective of preventing armed

violence. In Williams, an as-applied challenge to § 922(g)(1), the Seventh Circuit expressly

stated that the burden was on the government: “To pass constitutional muster under

intermediate scrutiny, the government has the burden of demonstrating that its objective is an

important one and that its objective is advanced by means substantially related to that

objective.” 616 F.3d at 692. The court considered first the general fit between the objective of

preventing armed violence and the dispossession of felons by § 922(g)(1). The court readily

found that the government had met its burden to show a substantial relationship between the

statute and the government’s objective. Williams also suggested that the burden was on the

government to show the substantial relationship between the objective and the dispossession


                                              12
of the defendant, Williams, specifically. The court concluded that the burden was easily met

because of Williams’s violent criminal history.

       But we should be careful to not read Williams too broadly, as though the same test

would apply in all Second Amendment challenges. In fact, the Williams court stated that it was

not “determining that it would be the precise test applicable to all challenges to gun

restrictions.” Williams, 616 F.3d at 692. There is a plausible argument that once the

government meets its burden to show that the statute is constitutional on its face, the burden

should shift to Triggs to show that it cannot apply to him.

       Placing the burden on Triggs is consistent with the approach taken by both the

Hardiman concurrence and the lead opinion in Binderup. As the lead opinion puts it:

              No doubt a challenger cannot prevail merely on his say-so. Courts
              must find the facts to determine whether he has adequately
              distinguished his circumstances from those of persons historically
              excluded from Second Amendment protections. Not only is the
              burden on the challenger to rebut the presumptive lawfulness of
              the exclusion at . . . step one, but the challenger's showing must
              also be strong.

836 F.3d at 347. Likewise in the Hardiman concurrence, which put the burden on challengers

to “distinguish themselves and their circumstances from those of persons not entitled to keep

and bear arms because of their propensity for violence.” Id. at 374. The court in United States

v. Chovan, did not expressly state how it allocated the burdens, but its analysis makes it clear

that the burden was on the government to show make a facial showing under intermediate

scrutiny, but the burden was on Chovan to show that he, specifically, was unlikely to recidivate.

735 F.3d 1127, 1140 (9th Cir. 2013). These analyses in Binderup and Chovan do not map

perfectly onto the Seventh Circuit’s two-step approach. But they support the idea that once

the government shows a reasonable fit between the category of persons disposed under


                                               13
§ 922(g), the government does not have to make yet another particularized showing that the

defendant himself is especially dangerous. 4

       But even if the burden remains on the government, that does not mean that the

government must present exacting evidence that someone in Triggs’s precise circumstances is

more likely to commit gun violence in the future. Williams makes that clear. In that case, the

court held that the government met its burden by showing that the defendant had one prior

conviction for robbery, which is “violent by definition” under the law of Indiana, where

Williams was convicted. Williams, 616 F.3d at 693. The court also noted that Williams beat

the robbery victim “so badly that the victim required sixty-five stitches.” Id. 5 The court

concluded: “The fact that Williams was convicted of a violent felony defeats any claim he has

that § 922(g)(1) is not substantially related to preventing him from committing further

violence.” Id. The court did not consider the fact that the conviction was more than 20 years

old or any other individual circumstance. One conviction for violent conduct was sufficient to

meet the government’s burden.




4
  As other courts have observed, the judicial branch is not institutionally equipped to make this
kind of evaluation of the potential for future violence. See U.S. v. Bean, 537 U.S. 71, 77 (2002);
Binderup, 836 F.3d at 350. District judges have to make such predictions in connection with
sentencing. But it would be quite another matter to require the district court to engage in
standardless, predictive fact-finding as a routine prerequisite to securing a conviction under
§ 922(g).
5
 It is not clear where this fact comes from. The document the court cited states that Williams
was convicted of robbery in 1986, but it does not describe the underlying circumstances.
Record on appeal, United States v. Williams, No. 09-3175, Dkt. 25-2, at 29. In its appellate
brief, the government stated that the victim needed 65 stitches and cited its sentencing
memorandum in the district court as support. Brief for Appellee, United States v. Williams, No.
09-3175, Dkt. 21, at 31.

                                               14
       The approach taken in Williams is consistent with the approach taken in as-applied

challenges under the First Amendment. In that context, the Supreme Court has held that the

government need only show a relationship between the government’s objective and the general

circumstances of the challenger. United States v. Edge Broad. Co., 509 U.S. 418, 431 (1993);

Ward v. Rock Against Racism, 491 U.S. 781, 801 (1989); see also Hatfield v. Sessions, 322 F. Supp.

3d 885, 894 (S.D. Ill. 2018) (evaluating as-applied challenge to § 922(g)(1)).

       I will assume for the purpose of Triggs’s motion that the government has the burden.

But that does not answer the question of what, precisely, must be shown. The parties debate

whether the closing statement in Skoien, which refers to a “misdemeanant who has been law

abiding for an extended period,” sets out a required element for an as-applied challenge to

§ 922(g)(9). I agree with Triggs that the statement is not an element that must be proven. It

is, rather, simply the court’s reasonable expectation of who might be a plausible as-applied

challenger of § 922(g)(9).

       Triggs says that the court’s task is “to decide whether banning him from possessing his

hunting rifles is substantially related to reducing his risk of domestic gun violence.” Dkt. 30,

at 3. That can’t be quite right, because if I decide in Triggs’s favor, he would be able possess

any firearm for any purpose. More succinctly, Triggs says the question is whether he can be

trusted with a firearm. But that is simply too vague a standard. The government does not offer

a useful formulation beyond a paraphrase of the intermediate scrutiny standard.

       In a case like this one, in which the predicate crimes involve acts of violence, Williams

strongly suggests that the government will be able to meet its burden under most circumstances.

And if there is one point of consensus among the many judicial decisions involving firearm

dispossession and the right to bear arms, it is that the demonstrably violent have the least claim


                                               15
to the benefits of the Second Amendment. In fact, Triggs cites no case in which any court

dismissed a charge under the Second Amendment when the defendant had a previous

conviction for a violent crime. The reasons to be skeptical of a violent criminal’s Second

Amendment claim are no less compelling in the context of domestic abuse, which involves

harming someone who should be a natural object of affection. Skoien left open the possibility

for as-applied challenges to § 922(g)(9). But we should expect such challenges to succeed only

rarely: unlike § 922(g)(1), the felon dispossession law, § 922(g)(9) by definition includes only

those who have a history of violence.

C. Triggs’s as-applied argument

       I turn now to Triggs’s circumstances. The parties raise three issues related to the

question whether § 922(g)(9) is unconstitutional as applied to Triggs: (1) the seriousness of

his domestic violence crimes; (2) his general criminal history, including the time since his last

significant conviction; and (3) sociological data.

       I will consider each issue in turn, but I begin with a preliminary question concerning

the evidence that I can consider.

       1. Evidentiary issues

       As I noted above, there is little guidance on the scope of the court’s fact-finding

authority in the context of a motion to dismiss an indictment. The Federal Rules of Criminal

Procedure do not address the issue. The parties have not cited relevant authority that provides

a clear standard and the court is not aware of any such authority.

       Because most of the evidence at issue involves Triggs’s criminal history, it raises the

question whether the court must follow the principles articulated in cases such as Taylor v.

United States, 495 U.S. 575, 600 (1990), and Mathis v. United States, 136 S. Ct. 2243, 2252


                                               16
(2016), which hold that a court may not consider the facts underlying a conviction when

considering whether a defendant meets the requirements for a sentencing enhancement under

the Armed Career Criminal Act, 18 U.S.C. § 924(e). But neither side contends that the court

is so limited and I conclude that it is not. Section 924(e) affects the statutory maximum penalty

that certain offenders might face. The Supreme Court has limited fact-finding in that context

both as a matter of statutory construction and because of “serious Sixth Amendment concerns.”

Mathis, 136 S. Ct. at 2252. Only a jury, and not a judge, may find the facts that increase a

maximum penalty, except for the simple fact of a prior conviction. Id. Because Triggs’s motion

to dismiss does not arise under § 924(e) and does not involve facts that need to be found by

the jury, I do not believe that Taylor and its progeny are controlling. Regardless, because neither

side raises the issue, I conclude that it is forfeited.

       The parties address another issue, which is whether the Federal Rules of Evidence apply

to Triggs’s motion and, if they do apply, whether some of the documents submitted by the

government should be excluded as hearsay, particularly the criminal complaints and police

reports. The government contends that this is a miscellaneous proceeding to which the rules of

evidence do not apply, as provided in Rule 1101(d)(3). Although a hearing on a motion to

dismiss an indictment is not listed among the enumerated exceptions, the government says

that those are just examples. It contends that a motion to dismiss is similar to a motion to

suppress, which is not restricted by the rules. United States v. Raddatz, 447 U.S. 667, 679 (1980)

(“At a suppression hearing, the court may rely on hearsay and other evidence, even though that

evidence would not be admissible at trial.”); United States v. Matlock, 415 U.S. 164, 172–74




                                                  17
(1974) (at suppression hearings, court “should receive the evidence and give it such weight as

his judgment and experience counsel”).

       The analogy to motions to suppress is a reasonable one, but neither side has extensively

briefed the question or cited any case law that directly supports its position. Williams did not

expressly address the question either. But, as discussed above, it is clear that the Williams court

relied on more than just the prior conviction. The court considered the particular facts

underlying the conviction, without discussing whether those facts satisfied the rules of

evidence. At least one court of appeals in a similar case considered allegations made to a 911

operator without deciding whether the evidence complied with the federal rules. Chovan, 735

F.3d at 1141–42 (“Although Chovan was not arrested for domestic violence, we nonetheless

consider the March 2010 domestic abuse call and [his then-wife’s contemporaneous]

statements.”). The court reasoned that the call “supports the conclusions that Chovan is at risk

of recidivism for domestic violence and that Chovan might use a gun to commit future domestic

violence.” Id. at 1142. Skoien, too, appeared to dig into the record to consider facts outside the

conviction itself when the court noted that the defendant had committed his first crime of

domestic abuse against his then-wife and his second crime against his new fiancée, relying on

this fact to show that there was still a risk of recidivism. 614 F.3d at 645.

       What little authority there is seems to support the government’s view that I am not

restricted to evidence admissible under the Federal Rules of Evidence. And in this case, the

government is not asking the court to consider any conduct that didn’t result in a conviction.

In situations in which Triggs pleaded guilty to a charge, it is reasonable to infer that the

allegations in the complaint are accurate, at least in the absence of contrary testimony from

Triggs or other evidence. This inference is even more reasonable as to the 2008 domestic


                                                18
violence conviction because Triggs acknowledged the accuracy of the complaint during his plea

hearing. Dkt. 21-2, at 9. So I will consider the circumstances surrounding Triggs’s convictions.

But I emphasize that, even if only the convictions themselves were admissible, I would reach

the same conclusion, that § 922(g)(9) is constitutional as applied to Triggs.

       2. Triggs’s predicate convictions for domestic violence

       The 2003 conviction, Dkt. 21-7, involved a drunken confrontation in which Triggs

became physical with his then-wife Candy Donoho. Although Donoho testified that her phone

was broken because she dropped it, Triggs pleaded guilty to criminal damage to property.

Although I find that Donoho testified sincerely as she remembered the incident, I discount her

testimony about the phone because it is contradicted by the judgment of conviction. All in all,

the interpersonal violence that led to the 2003 conviction is relatively minor. But it is not an

isolated incident.

       There was no testimony about the 2008 conviction for misdemeanor battery as an act

of domestic abuse. Dkt. 21-1. The government submitted the judgment of conviction, Dkt. 21-

1, the criminal complaint, Dkt. 21-3, and a transcript of the plea hearing, Dkt. 21-2, at which

Triggs agreed that the facts stated in the criminal complaint were substantially accurate. The

criminal complaint states that Triggs intentionally caused bodily harm to the victim, as an act

of domestic abuse. The criminal complaint also incorporated the incident report of Juneau

County sheriff’s deputy Aaron Reineking. The report recounted both the victim’s and Triggs’s

versions of the incident. According to the victim, Triggs choked her to the point that she had

difficulty breathing; Triggs denied choking or hitting her. Reineking’s report also showed that

Triggs was originally arrested and charged with criminal damage to property under Wis. Stat.




                                              19
§ 943.01(1), a misdemeanor, and suffocation/strangulation under Wis. Stat. § 940.235(1), a

felony. 6

        Triggs has not adduced any evidence to contradict the complaint or any evidence that

would otherwise minimize the conduct underlying his 2008 conviction. And he identifies no

basis for his guilty plea other than the choking allegation. I reject Triggs’s argument that

because the government did not call the victim to testify at the hearing, I should infer that this

crime did not involve significant violence. As the original charges show, the 2008 crime could

have been a felony.

        These two convictions are sufficient on their own to satisfy the government’s burden.

They show a concerning pattern of violence against women, particularly during times of stress,

which is when a cool head is needed most. Although Triggs’s convictions did not involve the

misuse of firearms, nothing in Heller, Skoien, or Williams suggests that the government needs to

make so specific a showing. If it did, then Skoien likely would have come out the other way

because § 922(g)(9) does not include a requirement that a domestic violence conviction involve

a firearm. The conclusion in Skoien is that an individual who has engaged in any sort of violent

conduct is more likely to commit gun violence. 614 F.3d at 642 (“The belief underpinning

§ 922(g)(9) is that people who have been convicted of violence once—toward a spouse, child,

or domestic partner, no less—are likely to use violence again.”).




6
 The complaint also states that Triggs was trying to prevent the victim from leaving the home.
Twice he grabbed items that she was holding and threw them down the stairs; he threw a box
of hamburger patties at her but missed and broke a window instead; he broke another window
when he confronted the victim while she was trying to remove items from the freezer; he spit
on her face; he threw a telephone; and he damaged the wall with a candle holder. Dkt. 21-3.

                                               20
       Triggs’s situation is similar to that of the defendant in Skoien, who also had two domestic

violence misdemeanor convictions. 614 F.3d at 645. In rejecting the defendant’s as-applied

challenge in that case, the court of appeals emphasized that he was a “recidivist.” Id. The court

did not even consider as relevant the specific nature of the predicate offenses, which the court

never mentioned. But the presentence report filed in the district court shows that one

conviction involved the defendant pushing the victim when he was intoxicated; the other

conviction also involved the defendant pushing the victim, who then hit her head. United States

v. Skoien, No. 08-cr-12-bbc, Dkt. 20, at 14–15. Collectively, this conduct is no more severe than

the conduct at issue in this case.

       Triggs is correct that he has not had a conviction for domestic violence since 2008,

which distinguishes him from the defendant in Skoien. But Triggs’s reliance on that fact is

misplaced for two reasons. First, going several years without conviction does not on its own

render a firearm prohibition unconstitutional. As noted above, the predicate offense in Williams

was more than 20 years old. Second, nothing in Skoien supports a conclusion that a time period

similar to the one in this case is so significant that it renders application of § 922(g)(9)

unconstitutional. Skoien considered the question whether it was appropriate to create a

permanent ban on firearm possession because of a domestic abuse conviction. The argument

was that

               the propensity for violence declines with advancing age, and
               people who are not convicted of additional offenses have
               demonstrated that they no longer pose risks to other members of
               their households. Applying § 922(g)(9) to older persons who have
               not been in legal trouble for many years cannot be substantially
               related to an important governmental objective, the argument
               concludes.




                                               21
Id. at 644. The relevant time period in this case is at most 10 years. I do not believe that it

would be accurate to say that Triggs is at such an “advanc[ed] age” (he was born in 1980) or

that so much time has passed since his last domestic abuse conviction that the justifications

cited by the court in Skoien no longer apply. This is simply not one of the few cases

contemplated in Skoien and Williams in which the defendant’s convictions are so old or so minor

that the government can no longer show that there is a substantial relationship between its

interest in preventing gun violence and its enforcement of § 922(g)(9).

       3. Triggs’s general criminal history

       The government has submitted judgments of convictions for several other crimes: (1)

operating while intoxicated (2012); (2) issuing worthless checks (2009); (3) bail jumping

(2008); (4) disorderly conduct (2007); and (5) bail jumping (2003). Dkt. 21. 7 The government

also submitted a new criminal complaint from 2015 for disorderly conduct and criminal

damage to property. The online docket for that case shows that he pleaded guilty to a count of

disorderly conduct and the criminal damage charge was dismissed but read in, which means

that that conduct could be considered in sentencing.

       The convictions themselves show that Triggs has a significant criminal history that

continues to almost the present. Some of the convictions are for inherently disruptive and

dangerous conduct. And because he was intoxicated when he committed at least one of his

domestic violence misdemeanors, his relatively recent OWI conviction is particularly troubling.

Lawrence Greenfield, Bureau of Justice Statistics, U.S. Department of Justice, Alcohol and Crime

3 (1998) (“Among victims of violence who were able to describe the offender’s use of drugs or


7
 Wisconsin’s online docket shows three additional convictions for operating while revoked in
2008 and 2009. Nos. 2009CT24, 2008CT56, and 2007CT308.

                                              22
alcohol, about two-thirds in an intimate relationship with the offender reported the offender’s

drinking at the time of the crime.”).

       The facts underlying some of Triggs’s other convictions also raise red flags. The

complaint for his 2007 disorderly conduct conviction states that Triggs punched his girlfriend’s

sister after calling her a “fucking dike bitch.” Dkt. 21-12. Triggs admitted to the investigating

officer that he called the victim “inappropriate names,” that there was “pushing and shoving

going on,” and that he grabbed [the victim’s] face.” Id.

       In 2015, Triggs got involved in an angry confrontation over what appears to be a minor

parking issue, which led to another conviction for disorderly conduct. The complaint states

that a woman who parked on a public street near Triggs’s house discovered when she returned

that her car was now blocked by another car and there was “a long distinct key mark down the

right side of her vehicle.” Dkt. 21-16. After learning that Triggs was blocking her, she asked

him to move his car. In response, Triggs “was verbally abusive towards her, calling her a ‘c***’

and swearing at her about parking in his ‘spot’ on the public street.” Id. (There is no dispute

that Triggs did not have a right to prevent others from parking on the street.) Two weeks

earlier, Triggs had left a note on the woman’s car, telling her to “stop parking in my fucking

spot.” Triggs admitted to the investigating officer that he had a “verbal confrontation” with

the woman and that he left the note for her. Id. The complaint is consistent with the testimony

of the investigating officer, who appeared at this court’s evidentiary hearing. Triggs was not

convicted of criminal damage to property for keying the car, but that charge was read in at

sentencing.

       These other convictions provide additional support for the conclusion that there is a

substantial relationship between the government’s interest in preventing gun violence and the


                                               23
application of § 922(g)(9) to Triggs. Triggs is not public-enemy number one, but his domestic

violence convictions are not aberrations in an otherwise law-abiding life. In other words, he

cannot say that he has been “law abiding for an extended period.” Skoien, 614 F.3d at 645.

Triggs was, and remains, a hot-head. He cannot point to his criminal history to show that he

no longer belongs in the category of misdemeanants who have demonstrated, by their actions,

an increased risk of gun violence.

       4.   The social science evidence

       I turn finally to the social science evidence. The gist of Triggs’s argument is that

sociological data suggests that rifle owners in the Midwest are relatively unlikely to engage in

gun violence or other crimes. But the fact that rifle owners or Midwesterners may be statistically

less likely to commit crimes as a general matter has little or no probative value in determining

Triggs’s own propensity for gun violence. His own conduct is much more informative.

       Regardless, I am disinclined to credit Triggs’s analysis of the sociological literature

without expert guidance. Those studies, which the Seventh Circuit cited and relied on in Skoien,

suggest generally that those convicted of misdemeanor crimes of domestic violence are at an

elevated risk to commit violent crimes. But Triggs cherry-picks particular details from these

studies to show that Triggs’s circumstances make it less likely that he would commit a violent

crime. For example, Triggs cites one study for the notion that “rifle possession in the home . . .

[was] associated with a 20% reduction in the risk of domestic homicide.” Dkt. 23 at 8. But I

cannot tell without expert assistance whether the particular findings that Triggs cites are

statistically significant, or even if the studies that Triggs relies on are reliable. I am not

persuaded that rifle-owning Midwesterners with domestic violence convictions are, unlike




                                               24
domestic violence misdemeanants generally, less likely to commit gun violence than the general

public.



                                         CONCLUSION

          Triggs’s motion raises difficult questions about the standards applicable to as-applied

Second Amendment challenges to firearm dispossession laws. But the law at issue here, 18

U.S.C. § 922(g)(9), dispossesses only those who have been convicted of crimes that involve

acts of violence. Because § 922(g)(9) is drawn so narrowly, as-applied challenges will succeed

rarely, only when the challenger has crimes that were minor, or long past, or probably both.

Triggs’s criminal history makes him a poor challenger, even though his long list of crimes

includes no felonies. The Second Amendment does not require that Triggs be allowed to possess

firearms.



                                             ORDER

          IT IS ORDERED that defendant Robert Triggs’s motion to dismiss the indictment,

Dkt. 15, is DENIED.

          Entered November 2, 2018.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                25
